Citation Nr: 1620404	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-14 481A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right kidney cysts.

2.  Entitlement to service connection for liver cysts.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 11, 2011, and greater than 70 percent since.

5.  Entitlement to a disability rating greater than 40 percent for service-connected right pleural cavity injury with phlebectomy and retained foreign body.

6.  Entitlement to a disability rating greater than 40 percent for service-connected injury to the extrinsic muscles (Group II) of the shoulder.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected scars of the anterior and posterior areas of the right chest.
8.  Entitlement to a compensable disability rating for service-connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In an October 2012 Appeal To Board Of Veterans' Appeals  (VA Form 9), the Veteran had requested a Board hearing before a Veterans Law Judge to be held in Washington, DC.  In February 2013, he indicated that he, instead, wished to be scheduled for a Board video conference hearing.  In November 2104, he withdrew his request for a Board hearing.

During the pendency of this appeal, by rating action dated in June 2012, the RO determined that the Veteran's service-connected PTSD warranted an increased 70 percent disability rating, effective as of October 11, 2011.  The Veteran had not expressed satisfaction with the higher rating, therefore, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

In correspondence received in May 2015, prior to the promulgation of a decision, the Veteran indicated that he elected to withdraw all issues on appeal with the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for right kidney cysts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for liver cysts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for skin cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 50 percent for service-connected PTSD prior to October 11, 2011, and greater than 70 percent since, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 40 percent for service-connected right pleural cavity injury with phlebectomy and retained foreign body have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
6.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 40 percent for service-connected injury to the extrinsic muscles (Group II) of the shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 10 percent for service-connected scars of the anterior and posterior areas of the right chest have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a compensable disability rating for service-connected infectious hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in correspondence received in May 2015, prior to the promulgation of a decision, the Veteran and his representative each indicated that he elected to withdraw all issues on appeal with the Board.  Those issues are as captioned above.  Although the Veteran's representative subsequently submitted an appellate brief, there was no indication that the Veteran, who has been in receipt of a total disability rating based on individual unemployability from September 13, 1990, no longer wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals, and each is dismissed.




ORDER

The appeal as to the issue of service connection for right kidney cysts is dismissed.

The appeal as to the issue of service connection for liver cysts is dismissed.

The appeal as to the issue of service connection for skin cancer is dismissed.

The appeal as to the issue of a disability rating greater than 50 percent for service-connected PTSD prior to October 11, 2011, and greater than 70 percent since, is dismissed.

The appeal as to the issue of a disability rating greater than 40 percent for service-connected right pleural cavity injury with phlebectomy and retained foreign body is dismissed.

The appeal as to the issue of a disability rating greater than 40 percent for service-connected injury to the extrinsic muscles (Group II) of the shoulder is dismissed.

The appeal as to the issue of an initial disability rating greater than 10 percent for service-connected scars of the anterior and posterior areas of the right chest is dismissed.

The appeal as to the issue of a compensable disability rating for service-connected infectious hepatitis is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


